Citation Nr: 0100798	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability including post-traumatic stress 
disorder (PTSD) and agoraphobia. 

2.  Entitlement to an increased rating for cardiovascular 
disease with hypertension and renal insufficiency, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for gouty arthritis, 
evaluated as 10 percent disabling prior to August 1996, and 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated in June 1993 and September 1997 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In June 1993, the RO denied 
the veteran's claim for an increased rating for hypertension 
and myocardial infarction and continued the 30 percent 
disability evaluation assigned for the disability.  The RO 
also granted service connection for renal insufficiency, 
determined that the disorder was mild, and combined the 
disability with the service-connected cardiovascular 
disabilities and gout.  The veteran disagreed with and 
appealed the denial of his claim for an increased rating for 
the service-connected cardiovascular disabilities and gout.  
In September 1997, the RO denied the veteran's claim for 
service connection for a psychiatric disability to include 
agoraphobia and PTSD.  The veteran appealed that claim.  

In March 1994, the veteran had a hearing at the RO before a 
member of the Board who is no longer with the Board with 
respect to the claims for an increased rating for gouty 
arthritis and cardiovascular disease with hypertension and 
renal failure.  Subsequently, those matters were remanded in 
June 1994 and August 1996 to the RO for further development.  

The veteran had a personal hearing before a hearing officer 
in June 1999.  In July 2000, the veteran had a hearing at the 
RO before the undersigned Board member.  

The transcripts of the personal hearings are of record.  


REMAND

With respect to the claim for service connection for an 
acquired psychiatric disability, the RO in a September 1997 
rating action denied the claim on the basis that it was not 
well grounded.  Specifically, the RO determined that there 
was no record of symptoms, complaints, or treatment in 
service for a psychiatric disability to include agoraphobia 
or PTSD.  In addition, the RO determined that the evidence 
did not reflect a confirmed diagnosis of PTSD.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384  (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and those set forth below, a 
remand is required for the claim for service connection for 
an acquired psychiatric disability including post-traumatic 
stress disorder (PTSD) and agoraphobia.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Certain diseases, including 
psychosis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000)

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat. See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 146-
47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. 3.304(f) (2000).  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147; Zarycki, 6 Vet. App. at 98.

As to the claim for service connection for an acquired 
psychiatric disability including PTSD and agoraphobia, the 
veteran maintains that he developed those disorders as a 
result of service.  

Specifically, the veteran asserts that he developed PTSD as a 
result of combat.  
The veteran's DD 214s lists his military occupational 
specialties with the U.S. Army during is tour of duty in 
Korea as a Lieutenant & Med FA Crewman and field artillery 
corpsman during his tour of duty in Vietnam.  The veteran's 
awards and decorations include the Korean Service Medal with 
three Bronze service stars, the Bronze Medal, the Vietnam 
Counteroffensive Phase II, III, V, and VI campaigns, and the 
TET counteroffensive Campaigne.  A service record reflects 
that the veteran was awarded the Bronze Star Medal during the 
Republic of Vietnam theater of operations for meritorious 
service in connection with military operations against a 
hostile force during periods of service from July 1968 to 
July 1969.  The Board notes that this evidence suggests that 
the veteran may have been involved in combat; however, it is 
not clear.  Therefore, corroboration of the claimed stressors 
is required in this matter.  

In an undated VA PTSD statement, the veteran lists a number 
of service stressors during his tours of duty in Korea and 
Vietnam.  During his tour in Korea in August 1952, the 
veteran reported that the enemy attacked his unit and that he 
killed an enemy soldier.  In Vietnam, the veteran reported 
that he served as an advisor and that many of his advisors 
were wounded and/or killed.  These incidents occurred during 
his tour of duty including the periods from July 1968 to July 
1969.  

Service medical records are negative for complaints, 
findings, or diagnoses pertaining to a psychiatric 
disability.  VA medical records dated in August 1987 reflect 
that the veteran was seen for complaints of work related 
stress, and a diagnosis of situational stress was entered.  
In January 1994, the veteran reported that he developed PTSD 
as a result of combat during his first period of service in 
Korea.  The veteran was diagnosed as having PTSD versus 
anxiety disorder.  A provisional diagnostic entry of isolated 
and depressed was entered in January 1994.  A VA progress 
note dated in December 1996 shows that the veteran has had 
longstanding difficulties with anxiety associated with 
medical procedures that made him feel confined.  It was noted 
that the veteran first developed anxiety in the 1970s during 
a dental procedure.  The anxiety recurred throughout the 
1980s and in 1993 when he had eye surgery and in 1996 when he 
was hospitalized for cardiac disease.  At the conclusion of a 
mental status examination, the veteran was assessed as having 
self limited anxiety disorder involving medical procedures 
and agoraphobia without panic.  Subsequent VA mental health 
clinic records show treatment for depression and anxiety and 
agoraphobia triggered by dental treatment.  A November 1998 
VA mental health clinic report provides diagnoses of specific 
phobia, rule out PTSD, and rule out benzodiazepine 
dependence, and rule out depression.  

As to the claim for an increased rating for a cardiovascular 
disease with hypertension and renal insufficiency, the 
available medical evidence shows that the veteran's service-
connected cardiovascular disease has been stable.  However, 
when the veteran testified in June 1999 and July 2000, he 
reported that he experienced fast heart beats, occasional 
chest pain when active, and shortness of breath when walking.  

The RO has rated the veteran's cardiovascular disease, 
hypertension, and renal insufficiency under 38 C.F.R. § 
4.104, Diagnostic Codes (DC) 7005.  The Board notes that the 
regulations pertaining to cardiovascular disabilities 
including the veteran's service-connected cardiovascular 
disease and hypertension were revised by VA, effective 
January 12, 1998.  See 62 Fed. Reg. 65207-224 (December 11, 
1997).  

The provisions including DC 7005 governing cardiovascular 
disease incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  A 30 
percent evaluation is warranted for cardiovascular disease 
when a workload greater than 5 METs but not greater than 7 
METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope; or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted for more than one episode 
of acute congestive heart failure in the past year, or; 
workload of 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2000).

The Board notes that a September 1999 Supplemental Statement 
of the Case sets forth the new rating criteria for DC 7005.  
While a VA examination of the heart was conducted in March 
1998, the veteran has not been afforded a VA compensation 
examination that takes into account the aforementioned 
revised criteria for evaluating the veteran's service-
connected cardiovascular disease.   The Board also notes that 
the veteran's claims folder was not available for review at 
the time of that examination so that the examiner could 
review the veteran's clinical history.  Thus, the veteran 
should be scheduled for a cardiovascular examination that 
considers the new criteria for cardiovascular disease.  

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

As to the service-connected gouty arthritis, the report of a 
March 1998 VA examination reflects that the veteran missed 
time from work because of gout, hypertension, and diabetes.  
The veteran complained of painful knees and ankles with 
swelling.  On examination, the veteran had a normal gait 
pattern.  He could not heel or toe walk.  There was full 
extension of the knees to 120 degrees.  The examiner noted 
that on flexion and extension there was no ligament laxity, 
effusion, and no definite joint line tenderness.  
Dorsiflexion of the ankles was 5 degrees, and plantar flexion 
was to approximately 30 degrees on the right and left.  The 
examiner observed bilateral pitting edema.  Peripheral pulses 
could not be palpated.  An ulcer on the dorsum of the right 
foot covered with a dressing was noted.  The diagnoses 
included gout with possible gouty arthritis and diabetes 
mellitus with peripheral polyneuropathy.  The examiner 
indicated that the veteran's chronic gout affects soft 
tissues and can cause gouty arthritis and noted that the 
veteran has polyneuropathy than can account for all the 
symptoms that he is experiencing.  

Subsequent VA outpatient clinical records reflect treatment 
for gout.  In November 1998, there was swelling and pain in 
both feet.  It was noted that the veteran was receiving a 
steroid shot for pain.  Tenderness and swelling of the great 
toes, dorsum of the feet, and ankles were noted.  In February 
1999, the veteran complained of pain in the toes, ankles, 
heels, and dorsum area of the feet.  It was noted that 
medication did not provide much relief.  The examiner was not 
certain if the edema was solely secondary to gout or to 
neuropathy.  A June 1999 rheumatology evaluation showed 
subjective complaints of pain and swelling of the knees, 
ankles, big toes, the heels, and the dorsal regions of the 
feet.  The veteran reported that he was taking Allopurinol 
and Colchine and that the medication did not alleviate his 
pain.  On physical examination, the examiner provided range 
of motion findings of the joints affected by the gouty 
arthritis; however, he indicated decreased range of motion of 
the ankle on flexion without providing the actual range of 
motion measurements.  The examiner assessed that there was no 
evidence of acute gouty arthropathy, etiology of joint pains 
unclear.  As to the ankle swelling, the examiner noted that 
chronic inflammation from chronic gout may be contributing to 
the veteran's ankle swelling as well as other causes such as 
the presence of anterior tibial pitting edema, and the 
veteran's obesity.   

Since the March 1998 VA examination, it appears that the 
symptoms associated with the veteran's gouty arthritis have 
increased.  The medical evidence is significant for pain 
associated with joints affected by the service-connected 
gouty arthritis.  However, there are no findings with respect 
to functional loss due to pain in regard thereto.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In addition, the veteran 
testified in June 1999 that the symptoms associated with the 
gout have spread to his hands and fingers.  Thus, the Board 
is of the view that a VA examination for the purpose of 
determining the current severity of the veteran's gouty 
arthritis would be helpful to an equitable disposition of 
this matter.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991)

In light of the current state of the record, this case is 
REMANDED to the RO for the following:

1.  The RO should obtain and associate 
with the record all of the veteran's 
military personnel records.

2.  The RO should afford the veteran the 
opportunity to submit additional evidence 
and information in support of his claim 
for service connection for PTSD.  He 
should be asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
his PTSD.  The veteran should provide as 
much detailed information as possible 
including the dates, places, and detailed 
descriptions of events.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.   

3.  If it is determined that the veteran 
has submitted evidence that sufficiently 
corroborates any of his claimed in- 
service stressful experiences, the RO 
should omit the development requested in 
paragraph 4 and proceed with paragraph 5.  
Otherwise, the RO should undertake 
development to independently corroborate 
the veteran's claimed in-service 
stressful experiences through all 
appropriate means, as indicated below.

4.  The RO should make an effort to 
corroborate the veteran's claimed in-
service stressful experiences, that 
should include, but is not limited to, 
contacting the United States Armed 
Services Center for Research on Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, VA 
22150.  

5.  The RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or other stressful 
experience(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of all currently 
present acquired psychiatric disorders.  
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  A diagnosis of PTSD 
should be confirmed or ruled out.  If 
PTSD is diagnosed, the examiner must be 
instructed that only the corroborated 
stressors may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  If 
PTSD is not diagnosed, the examiner must 
be instructed that only the corroborated 
stressors may explain why the veteran 
does not meet the criteria for the 
diagnosis.   With respect to any other 
acquired psychiatric disorder found to be 
present, the examiner should provide an 
opinion as to its likely etiology and 
time of onset.  The examiner should use 
the diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV). The 
report of the examination must include 
the rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

7.  The veteran should also be provided a 
comprehensive cardiovascular examination 
to determine the current severity of the 
veteran's service-connected 
cardiovascular disease with hypertensiona 
and renal insufficiency.  The claims 
folder, containing all evidence relevant 
to the case (including a copy of this 
REMAND), must be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  As to the 
cardiovascular disease, studies should 
include treadmill testing to identify the 
level of physical activity expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope as well as diastolic and 
systolic readings.  Should a treadmill 
test not be feasible owing to a medical 
contraindication, it should be so stated.  
Manifestations attributable to the 
veteran's hypertension and renal 
insufficiency should also be evaluated.  
The examiner should also indicate if 
manual labor is feasible, or more than 
light manual labor is not feasible, or 
more than sedentary employment is 
precluded.  An opinion should be 
expressed with regard to the impact of 
the veteran's cardiovascular disease on 
his ordinary activity.  All clinical 
manifestations should be reported in 
detail, and a complete rationale for any 
opinion expressed must be provided.  

8.  Thereafter, the RO should afford the 
veteran rheumatology and orthopedic 
examinations to determine the current 
severity of the service-connected gouty 
arthritis.  The claims folder, containing 
all evidence relevant to the case 
(including a copy of this REMAND), must 
be provided to the VA examiner(s) 
designated to examine the veteran, so 
that the examiner(s) can review the 
veteran's pertinent medical history and 
circumstances.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The examiner must provide a 
thorough description of the veteran's 
service-connected gouty arthritis, 
including complete ranges of motion of 
the involved joints.  In addition, the 
examiner(s) must render objective 
clinical findings concerning the severity 
of the veteran's service-connected gouty 
arthritis, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected gouty arthritis on his 
ordinary activity.  If possible, it 
should also be determined whether the 
veteran's gout is now in an active 
process or phase, to include whether he 
has incapacitating exacerbations.  A 
complete rationale for each opinion 
expressed must be provided.

9.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disability to include PTSD 
and agoraphobia.  The RO should also 
readjudicate the claims for an increased 
rating for cardiovascular disease with 
hypertension and renal insufficiency to 
include consideration of all applicable 
schedular rating criteria.  The RO should 
also readjudicate the claim for an 
increased rating for gouty arthritis.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

11.  The RO must review the claims file 
and ensure that all notification and 
developmental action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

12.  If the benefits sought on appeal 
remain denied, the appellant his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



